Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 1 of 20 PageID: 569




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

SENTRY SELECT INSURANCE                       :       Hon. Joseph H. Rodriguez
COMPANY                                       :
                                              :
               Plaintiff,                     :       Civil Action No. 1:20-CV-9754
                                              :
       v.                                     :       OPINION
                                              :
DELIA CLARK, Individually, and                :
RAWLE & HENDERSON, LP                         :
                                              :
               Defendants.                    :


       This matter is before the Court on the motion filed by Defendants Delia Clark (“Clark”)

and Rawle & Henderson, LP (collectively “Defendants”) to dismiss the Amended Complaint

filed by Sentry Select Insurance Company (“SSI”) [Dkt. 20], and SSI’s Motion for Leave to File

a Second Amended Complaint (“Motion for Leave”). [Dkt. 30]. For the reasons discussed

below, the Court will deny Defendants’ motion and grant SSI’s Motion for Leave.

  I.   Factual Background

       SSI is an insurance company that provided insurance to JTP Management LLC (“JTP”), a

trucking transportation company. [Dkt. 12, Am. Compl. ¶ 8]. SSI retained Defendant Clark,

Counsel at the law firm Rawle & Henderson, LP (“the Firm”), to represent JTP in two lawsuits

after Jeffrey Gaines (“Gaines”), a driver for JTP, crashed his tractor trailer on Interstate 295 on

May 31, 2012 (collectively the “Underlying Litigation”). [Am. Compl. ¶ 8–10]. In the

Underlying Litigation, two firefighters sought to recover from JTP, Gaines, Gaines’s company

(“Gaines Trucking”), and other defendants for injuries suffered while responding to the crash.

[Am. Compl. ¶ 9]. The present lawsuit concerns Clark’s handling of the Underlying Litigation.




                                                  1
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 2 of 20 PageID: 570




           a. Contract Terms and Relationships

       SSI and JTP entered into an insurance contract (the “SSI Policy”) whereby SSI agreed to

insure JTP when JTP leased its own vehicles to another “moto carrier” or when it leased vehicles

from another “moto carrier.” [Dkt. 25-3 at 7]. The SSI Policy states, among other things, that it

would be JTP’s primary insurance policy “if a written agreement between the other ‘motor

carrier’ as the lessee does not require the lessor to hold you harmless….” and would be “[e]xcess

over any other collectible insurance if a written agreement between the other ‘motor carrier’ as

the lessor and you as the lessee requires the lessor to hold you harmless.” [Dkt. 25-3 at 7].

       SSI also entered an “independent authority agreement” (the “IAA”) with Gaines whereby

JTP leased one “motor truck” from Gaines. [Dkt. 25-3 at 2]. The IAA states, in pertinent part,

that Gaines agreed “to carry public liability insurance with proper rider or omnibus clause so as

to fully protect [JTP] in the amount of $1,000,000 auto liability … for any accidents that may

occur while under JTP request service.” [Id.].

       Gaines contracted with the Owner-Operator Independent Drivers’ Association

(“OOIDA”) to insure Gaines, his truck, and Gaines Trucking (the “OOIDA Policy”). [Am.

Compl. ¶ 11]. The OOIDA Policy states, in pertinent part, that

               [w]hile any covered “auto” is hired or borrowed from you by
               another “motor carrier” for hire, this Coverage Form’s liability
               coverage [is]:

                       (1) Primary if a written agreement between you as the
                           lessor and the other “motor carrier” for hire as the
                           lessee requires you to hold the lessee harmless.

                       (2) Excess over any other collectible insurance if a written
                           agreement between you as the lessor and the other
                           “motor carrier” for hire as the lessee does not require
                           you to hold the lessee harmless.

[Dkt. 25-3 at 3].

                                                 2
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 3 of 20 PageID: 571




           b. Clark’s Representation in the Underlying Litigation

       Clark received a copy of the OOIDA Policy on or around July 3, 2017, approximately

three years after the Underlying Litigation commenced. [Am. Compl. ¶ 11.]. The Amended

Complaint does not indicate if or when Clark received the IAA, or explain Clark’s delayed

receipt of the OOIDA Policy. SSI retained separate coverage counsel to analyze the OOIDA

Policy and to seek reimbursement from OOIDA for the costs and fees incurred in defending the

Underlying Litigation. [Id. ¶¶ 13–14]. SSI’s coverage counsel sent letters to OOIDA on

October 10, 2017 and December 5, 2017 concerning OOIDA’s coverage obligations but did not

receive immediate responses. [Id. ¶¶ 14–15]. According to the Amended Complaint, Clark

knew of the OOIDA Policy, knew that the OOIDA Policy was a primary coverage policy that

would apply to the Underlying Litigation, knew that coverage counsel was analyzing the OOIDA

policy, and communicated with coverage counsel about the OOIDA Policy. [Id. ¶¶ 12–13].

       Clark represented JTP at a mediation session on December 17, 2017, where she settled

the Underlying Litigation. [Id. ¶ 16]. As part of the settlement, Clark signed a release (“the

Release”) on behalf of Gaines, Gaines Trucking, JTP, and SSI. [Id. ¶¶ 16–17]. Pursuant to the

Release, the co-defendants “generally and completely release[d] and discharge[d] each other and

every other Released Party of and from any and all claims (including attorney’s fees and costs of

suit)…..” [Dkt. 24 Exh. D]. The Amended Complaint alleges that Clark and her firm “knew, or

should have known, that there was a claim for reimbursement/contribution towards the OOIDA

[P]olicy.” [Am. Compl. ¶ 20]. The Amended Complaint also alleges that Clark signed the

release on behalf of SSI even though she only had authority to settle the Underlying Lawsuit for

JTP. [Id. ¶¶ 16–17].




                                                 3
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 4 of 20 PageID: 572




       On February 20, 2018, Counsel for OOIDA finally responded to SSI’s coverage counsel

and indicated that the Release defeated all claims for contribution against OOIDA. [Id. ¶ 19].

Thus, the Amended Complaint alleges that, by signing the Release, Clark “did not preserve the

indemnification and coverage claims against OOIDA.” [Id. ¶ 18]. As a result, SSI paid the first

$1,000,000 of settlement and incurred approximately $750,000 in legal fees in the Underlying

Litigation without any payment from OOIDA. [Id. ¶ 21].

       SSI filed this lawsuit against Clark and the Firm alleging that Clark’s failure to preserve

claims against OOIDA constitutes professional negligence (Count I) and breach of fiduciary duty

(Count II). [See generally id.].

 II.   Procedural History

       SSI filed its first complaint in this case on July 31, 2020. [See Dkt. 1, Compl.]. On

August 4, 2020, the Court issued an Order to Show Cause as to why the complaint should not be

dismissed for lack of diversity jurisdiction due to a failure to plead complete diversity. [Dkt. 3].

On August 17, 2020, SSI filed the Amended Complaint to cure the jurisdictional deficiencies in

its initial pleading. [Dkt. 12, Am. Compl.]. On October 13, 2020, Defendants filed the present

motion to dismiss the Amended Complaint. [Dkt. 13].

       SSI appointed new counsel [Dkt. 27] who filed this Motion for Leave on February 19,

2021. [Dkt. 30]. The proposed Second Amended Complaint recites the same facts, professional

negligence claim, and breach of fiduciary duty claim alleged in the Amended Complaint, but

adds a claim for negligence as to a third-party beneficiary. [See id., Exh. 1]. Defendants have

opposed SSI’s motion. [Dkt. 35]. The Court heard argument from the parties on both motions

via a virtual hearing on May 25, 2021. [See Dkt. 44].




                                                  4
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 5 of 20 PageID: 573




 III.   Standard of review

        Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint should be dismissed

pursuant to Rule 12(b)(6) if the alleged facts, taken as true, fail to state a claim. Id. In general,

only the allegations in the complaint, matters of public record, orders, and exhibits attached to

the complaint, are taken into consideration when deciding a motion to dismiss under Rule

12(b)(6). See Chester County Intermediate Unit v. Pa. Blue Shield, 896 F.2d 808, 812 (3d Cir.

1990). It is not necessary for the plaintiff to plead evidence. Bogosian v. Gulf Oil Corp., 561

F.2d 434, 446 (3d Cir. 1977). The question before the Court is not whether the plaintiff will

ultimately prevail. Watson v. Abington Twp., 478 F.3d 144, 150 (2007). Instead, the Court

simply asks whether the plaintiff has articulated “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility2 when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Where there are

well-pleaded factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

        The Court need not accept “‘unsupported conclusions and unwarranted inferences,’”

Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted), however, and “[l]egal

conclusions made in the guise of factual allegations . . . are given no presumption of



2
  This plausibility standard requires more than a mere possibility that unlawful conduct has
occurred. “When a complaint pleads facts that are ‘merely consistent with’ a defendant’s
liability, it ‘stops short of the line between possibility and plausibility of ‘entitlement to relief.’’”
Id.

                                                    5
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 6 of 20 PageID: 574




truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607, 609 (D.N.J. 2006) (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter v. Barella, 489 F.3d 170, 177 (3d

Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005) (“[A] court need not

credit either ‘bald assertions’ or ‘legal conclusions’ in a complaint when deciding a motion to

dismiss.”)). Accord Iqbal, 556 U.S. at 678–80 (finding that pleadings that are no more than

conclusions are not entitled to the assumption of truth).

       Further, although “detailed factual allegations” are not necessary, “a plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions,

and a formulaic recitation of a cause of action’s elements will not do.” Twombly, 550 U.S. at

555 (internal citations omitted). See also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”).

       Thus, a motion to dismiss should be granted unless the plaintiff’s factual allegations are

“enough to raise a right to relief above the speculative level on the assumption that all of the

complaint’s allegations are true (even if doubtful in fact).” Twombly, 550 U.S. at 556 (internal

citations omitted). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged-but it has not ‘shown’-‘that the pleader

is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

 IV.   Analysis

           a. Materials Outside of the Complaint

       SSI attaches several documents to its opposition brief, including portions of the IAA,

OOIDA Policy, and SSI Policy discussed above. [See Dkt. 25-3–9]. SSI did not attach these

documents to its Amended Complaint, and cites almost exclusively to these documents—rather

than the Amended Complaint—in its opposition brief. [See Dkt. 25]. Defendants argue that the



                                                  6
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 7 of 20 PageID: 575




Court should disregard SSI’s opposition altogether, treat their motion as unopposed, and dismiss

SSI’s Amended Complaint. [Dkt. 26 at 3–4].

       This presents an unusual situation. Typically, courts must determine the consequences of

a defendant presenting and relying on matters outside the pleadings when filing a motion to

dismiss. See, e.g., In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).

In such cases, district courts may consider evidence extrinsic to the complaint only if “the claims

in the complaint are ‘based’ on” that evidence. Id. (citations omitted). Courts will review such

documents because “the primary problem raised by looking to documents outside the

complaint—lack of notice to the plaintiff—is dissipated ‘[w]here plaintiff has actual notice ...

and has relied upon these documents in framing the complaint.’” Id. (quoting Watterson v. Page,

987 F.2d 1, 3–4 (1st Cir. 1993)). If a defendant’s evidence exceeds the claims in the complaint,

a court will convert a defendant’s motion to dismiss into a motion for summary judgment and

allow the plaintiff to offer additional evidence as well. Id.

       Here, SSI—the plaintiff—has submitted the additional evidence at issue. For the most

part, these documents are “integral to or explicitly relied on” in the Amended Complaint. Id.

The Court does not believe that Defendants will suffer prejudice if the Court considers these

documents when evaluating Defendants’ motion. However, some exhibits present information

not relied on in the Amended Complaint, and which conflict with the Amended Complaint.

[Compare Dkt. 25-7 at 2 (indicating that the first demand letter to OOIDA was sent on August

18, 2017) and Dkt. 25 at 12 (arguing that SSI is entitled to recover fees and costs accruing after

the August 18, 2017 OOIDA letter with Am. Compl. ¶ 14 (identifying October 10, 2017 as the

date of the first demand letter to OOIDA)]. The Court will not consider any evidence that




                                                  7
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 8 of 20 PageID: 576




conflicts with the Amended Complaint’s factual allegations and rejects SSI’s arguments that rely

on such evidence.

       The Court also declines to convert Defendants’ motion to dismiss into a motion for

summary judgment. See Christie v. Pub. Serv. Elec. & Gas Co., No. CIV. 04-5978 (HAA), 2006

WL 462588, at *9–10 (D.N.J. Feb. 24, 2006) (refusing to convert a motion to dismiss into a

motion for summary judgment after plaintiff submitted extrinsic materials alongside its

opposition briefing).

           b. Legal Malpractice

       To state a claim for legal malpractice under New Jersey law, a Plaintiff must establish

“(1) the existence of an attorney-client relationship creating a duty of care upon the attorney; (2)

the breach of that duty; and (3) proximate causation.” Conklin v. Hannoch Weisman, 145 N.J.

395, 416, 678 A.2d 1060 (1996); DeAngelis v. Rose, 320 N.J. Super. 263, 274, 727 A.2d 61

(App. Div. 1999); Albright v. Burns, 206 N.J. Super. 625, 632, 503 A.2d 386 (App. Div. 1986).

“[A]n attorney is required to exercise on his client's behalf the knowledge, skill and ability

ordinarily possessed and exercised by members of the legal profession similarly situated and to

employ reasonable care and prudence in connection therewith.” Vort v. Hollander, 257 N.J.

Super. 56, 61, 607 A.2d 1339 (App. Div.), certif. denied, 130 N.J. 599, 617 A.2d 1221 (1992)

(quoting Lamb v. Barbour, 188 N.J. Super. 6, 12, 455 A.2d 1122 (App. Div. 1982) certif. denied,

93 N.J. 297, 460 A.2d 693 (1983)). See also 2175 Lemoine Ave. v. Finco, Inc., 272 N.J. Super.

478, 487, 640 A.2d 346 (App. Div. 1994). “We have consistently recited that command in rather

broad terms, for lawyers' duties in specific cases vary with the circumstances presented. ‘What

constitutes a reasonable degree of care is not to be considered in a vacuum but with reference to

the type of service the attorney undertakes to perform.’” Ziegelheim v. Apollo, 128 N.J. 250,



                                                 8
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 9 of 20 PageID: 577




260, 607 A.2d 1298 (1992) (quoting St. Pius X House of Retreats v. Diocese of Camden, 88 N.J.

571, 588, 443 A.2d 1052 (1982)).

       Where an insurer hires counsel to defend the insured in an underlying lawsuit, “counsel

routinely and necessarily represent two clients: the insurer and the insured.” Lieberman v. Emps.

Ins. of Wausau, 84 N.J. 325, 338, 419 A.2d 417, 424 (1980). For this reason, counsel owes a

duty to the insured and the insurer unless and until their respective interests conflict. Id.

       Defendants do not dispute that an attorney-client relationship existed between them and

SSI. Instead, Defendants argue that SSI’s malpractice claim must be dismissed because SSI

failed to establish that Clark owed a duty to SSI to “preserve the alleged OOIDA Claim.” [Dkt.

20-1 at 9]. Defendants state that the Amended Complaint and SSI’s retention letter from the

Firm confirm that Clark only owed a duty “to defend certain defendants in lawsuits seeking

damages for personal injuries.” [Dkt. 20-1 at 9]. According to Defendants, “[t]hese defense

obligations did not include any duty to explore potential sources of contribution, indemnity,

defense fees and costs, or property damage or to preserve such claims for [SSI].” [Id.].

Defendants maintain that they fulfilled their limited duties to SSI, and that SSI’s coverage

counsel was solely responsible for “evaluating, preserving, and pursuing” claims against

OOIDA. [Dkt. 20-1 at 10].

       The Court finds that issues of fact preclude dismissal of SSI’s malpractice claim.

Defendants ignore that SSI alleges generally that “Clark and the Firm owed a duty to

competently and diligently represent [SSI]….” [Am. Compl. ¶ 25]. Competent representation in

any attorney-client relationship requires, at minimum, “‘a careful investigation of the facts of the

matter … and the maintenance of communication with the client.’” Cottone v. Fox Rothschild,

LLP, No. A-0420-12T4, 2014 WL 4287002, at *11 (N.J. Super. Ct. App. Div. Sept. 2, 2014)



                                                  9
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 10 of 20 PageID: 578




 (quoting Ziegelheim, 128 N.J. at 261)). A jury could find that Defendants’ failure to preserve

 claims against OOIDA resulted from failure to adequately investigate the case or communicate

 with the client, particularly because SSI alleges that Defendant Clark signed the Release without

 SSI’s authorization. [Am. Compl. ¶ 18].

        The Court also rejects Defendants’ attempt to neatly distinguish their obligations to SSI

 when defending the Underlying Litigation from their obligations to SSI when settling the

 Underlying Litigation. The Court agrees that SSI retained Defendants principally to defend SSI

 and JTP in the Underlying Litigation and that the “degree of care” Defendants owed to SSI and

 JTP “is framed by the agreed service.”1 Lerner v. Laufer, 359 N.J. Super. 201, 217, 819 A.2d

 471, 483 (App. Div. 2003) (citing Ziegelheim, 128 N.J. at 260)). However, a reasonable juror

 could still find that Defendants acted negligently in resolving the Underlying Litigation when

 Clark signed the Release without permission. See McGrogan v. Till, 167 N.J. 414, 425, 771

 A.2d 1187, 1193 (2001) (noting that legal malpractice arises where an “attorney engaged for a

 particular purpose was negligent in the handling of it.” (quoting Carney v. Finn, 145 N.J. Super.

 234, 236, 367 A.2d 458 (App. Div. 1976))). Even if SSI’s coverage counsel was responsible for

 “evaluating, preserving, and pursuing” claims against OOIDA [Dkt. 20-1 at 10], SSI alleges that




 1
   At oral argument, Defendants argued for the first time that Clark’s principal duty to Gaines and
 Gaines Trucking precluded a duty to SSI to “preserve” claims against OOIDA because working
 to preserve that claim would have created a conflict of interest between Gaines and SSI. To
 address this argument, the Court hereby incorporates the arguments and representations made at
 the May 25, 2021 hearing. This argument fails for two reasons. First, Clark’s failure to notify
 the parties of the potential conflict and withdraw from the case could itself be a breach of her
 professional duties. See Lieberman, 419 A.2d at 425 (“The attorney's professional dereliction
 here was two-fold. It first consisted of his failure to inform Lieberman of the clear conflict of
 interests and his subsequent failure either to withdraw from the case completely or to terminate
 his representation of either the insured or the insurer.”). Second, issues of fact concerning
 whether a conflict existed, whether Clark perceived a conflict, and whether Clark communicated
 with the parties about this conflict preclude dismissal at this stage.
                                                 10
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 11 of 20 PageID: 579




 Clark’s conduct precluded coverage counsel from pursuing any such claims. Moreover, the

 nominal purpose for the Defendants’ engagement did not permit Defendants to ignore SSI’s

 related interest in having OOIDA contribute to the cost of defending and settling the underlying

 litigation where Defendants knew of the OOIDA Policy. See Ziegelheim, 128 N.J. at 261 (“[I]n

 accepting a case, the lawyer agrees to pursue the goals of the client to the extent the law

 permits.”); Dudas v. Gruenberg, No. A-4465-15T1, 2018 WL 817165, at *2 (N.J. Super. Ct.

 App. Div. Feb. 12, 2018) (“[A]n attorney must take ‘any steps necessary’ to properly handle a

 case.” (citing Ziegelheim, 128 N.J. at 260–61)). At this stage of the litigation, the Court cannot

 find as a matter of law that Defendants’ duty to SSI was circumscribed such that that Clark was

 entitled to sign the Release without considering that the Release would limit SSI’s ability to

 recover from OOIDA.

            c. Proximate Cause for Legal Malpractice and Breach of Fiduciary Duty

        Defendants also argue that SSI’s malpractice and breach of fiduciary duty claims fail to

 establish proximate cause because SSI cannot show that it would have succeeded in a lawsuit

 against OOIDA. [Dkt. 20 at 10–11]. One method of proving proximate cause for legal

 negligence and fiduciary duty claims is to show that plaintiff would have prevailed in the

 underlying legal action. Jerista v. Murray, 185 N.J. 175, 191, 883 A.2d 350, 359 (2005) (citing

 Garcia v. Kozlov, Seaton, Romanini & Brooks, P.C., 179 N.J. 343, 358, 845 A.2d 602 (2004)).

 In other words, a plaintiff must prove a “suit within a suit.” Id. At the pleading stage, plaintiffs

 must show that “they could have presented a prima facie case” in the underlying lawsuit. Id.

        Defendants argue that SSI could not have succeeded in the putative lawsuit against

 OOIDA because SSI failed to tender its defense to OOIDA at the beginning of the Underlying

 Litigation and because OOIDA did not refuse to defend in the Underlying Litigation or



                                                  11
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 12 of 20 PageID: 580




 indemnify SSI for the costs of the Underlying Litigation. [Dkt. 20-1 at 11]. Defendants rely on

 Rooney v. West Orange Township for the proposition that an excess insurer seeking

 reimbursement from a primary insurer for litigation and/or settlement costs must first demand

 that the primary insurer defend the underlying litigation, and the primary insurer must

 wrongfully refuse to defend. 200 N.J. Super. 201, 491 A.2d 23, 26 (App. Div. 1985).

 Defendants argue that because OOIDA did not refuse to defend the Underlying Litigation until

 after Clark signed the Release, SSI cannot satisfy Rooney’s wrongful-refusal requirement. [Dkt.

 20-1 at 11–12].

                     i. Legal Basis for Putative Claims Against OOIDA

        Rooney addressed requirements in subrogation actions. See Rooney, 491 A.2d at 26 (“A

 necessary element of the accrual of the subrogation right of the secondary carrier is, however,

 the primary carrier's wrongful refusal to defend.”) (emphasis added). SSI’s Amended Complaint

 states alternatively and inconsistently that SSI would have sought recovery from OOIDA under a

 theory of contribution or indemnity,2 but does not state that SSI would have sought recovery

 through subrogation. Despite these inconsistencies, the parties did not expressly brief the issue

 as to which legal theories could have or would have applied if SSI sued OOIDA.

        Subrogation, indemnification, and contribution are distinct legal claims. See Liberty Int'l

 Underwriters Canada v. Scottsdale Ins. Co., 955 F. Supp. 2d 317, 325–29 (D.N.J. 2013)

 (discussing distinctions between subrogation, indemnification, and contribution). Two points of

 distinction are particularly relevant here. First, “an insurer's rights to equitable indemnity and

 contribution exist independently of the insured's rights.” Liberty Int'l Underwriters Canada, 955



 2
   The Amended Complaint refers to “reimbursement” [Dkt. 12 ¶ 14], “indemnification and
 coverage” [id. ¶ 18], “contribution and reimbursement” [id. ¶ 19], “reimbursement/contribution,”
 [id. ¶ 20], and “contribution and/or indemnity” [id. ¶ 35].
                                                  12
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 13 of 20 PageID: 581




 F. Supp. 2d at 327 (citing Potomac Ins. Co. of Ill. v. Pa. Mfrs. Assoc. Ins. Co., 425 N.J. Super.

 305, 41 A.3d 586, 596 (2012)). The law defines “indemnity” as “‘[r]eimbursement or

 compensation for loss, damage, or liability in tort; esp[ecially] the right of a party who is

 secondarily liable to recover from the party who is primarily liable for reimbursement of

 expenditures paid to a third party for injuries resulting from a violation of common-law duty.’”

 Id. (quoting Indemnity, Black's Law Dictionary 784 (8th ed. 2004)). Similarly, “contribution” is

 defined as “’[t]he right that gives one of several persons who are liable on a common debt the

 ability to recover proportionately from each of the others when that one person discharges the

 debt for the benefit of all[.]’” Id. (quoting Contribution, Black's Law Dictionary 352–53 (8th ed.

 2004)).

           By contrast, subrogation is “‘[t]he substitution of one person in the place of another with

 reference to a lawful claim, demand or right, so that he who is substituted succeeds to the rights

 of the other in relation to the debt or claim, and its rights, remedies or securities.’” Id. (quoting

 Feigenbaum v. Guaracini, 402 N.J. Super. 7, 19–20, 952 A.2d 511 (N.J. Super. 2008)). In other

 words, “in a subrogation action an insurer steps into the shoes of its insured,” assumes the rights

 of the insured, and is subject to the same defenses as the insured. Montefusco Excavating &

 Contracting Co., Inc. v. Middlesex Co., 82 N.J. 519, 523 (1980) (citing Am. Fire & Cas. Co. v.

 Material Handling Supply, Inc., No. CIV. 06-1545, 2007 WL 1296200, at *2 (D.N.J. Apr. 27,

 2007), aff'd, No. CIV A 06-1545 JBS, 2007 WL 2416434 (D.N.J. Aug. 16, 2007)).

           Second, contribution and indemnity rights “are invoked in instances when two or more

 insurers independently provided coverage for the same risk to the same insured, but one

 insurance carrier primarily undertook the defense or indemnification of the common insured in

 excess of its proportionate share of the loss.” Id. at 328 (emphasis added). “[T]he right to



                                                    13
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 14 of 20 PageID: 582




 equitable contribution arises only when all of the insurance carriers share the same level of

 obligation on the same risk as to the same insured.” Id. (quoting Fireman's Fund Ins. Co. v.

 Commerce & Indus. Ins. Co., No. Civ. A. 98–1060, 2000 WL 1721080, at *3, 2000 U.S. Dist.

 LEXIS 17688, at *7 (N.D. Cal. Nov. 13, 2000)).

        Subrogation applies where multiple insurers cover different risks. Fireman's Fund Ins.

 Co. v. Maryland Cas. Co., 65 Cal. App. 4th 1279, 1298, 77 Cal. Rptr. 2d 296, 307 (1998)

 (“[W]here different insurance carriers cover different risks and liabilities with respect to the

 same insured, they may proceed against each other for reimbursement by subrogation rather than

 by contribution.”) (discussing State Farm Fire & Cas. Co. v. Coop. of Am. Physicians, Inc., 163

 Cal. App. 3d 199, 204, 209 Cal. Rptr. 251, 253 (1984)). Accord Liberty Int'l Underwriters

 Canada, 955 F. Supp. 2d at 326 (“Subrogation is an equitable doctrine intended ‘to compel the

 ultimate discharge of an obligation by the one who in good conscience ought to pay it.’” (quoting

 Feigenbaum v. Guaracini, 402 N.J. Super. 7, 20, 952 A.2d 511, 519 (App. Div. 2008))).

 Because primary and excess insurance carriers insure different risks “excess insurers are limited

 to equitable subrogation when seeking reimbursement from a primary insurer.” Fireman's Fund

 Ins. Co. v. Com. & Indus. Ins. Co., No. C-98-1060VRW, 2000 WL 1721080, at *5 (N.D. Cal.

 Nov. 7, 2000).

        Based on SSI’s pleadings and the few supporting documents before the Court, it appears

 that SSI would have had to pursue recovery from OOIDA through subrogation. The IAA

 between Gaines and JTP required Gaines “to carry public liability insurance … so as to fully

 protect [JTP] in the amount of $1,000,000 auto liability….” [Dkt. 25-3 at 2]. Gaines entered the

 OOIDA Policy to obtain this required insurance coverage, and the OOIDA Policy expressly

 states that it would be a primary insurance policy if Gaines entered an agreement with any



                                                  14
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 15 of 20 PageID: 583




 “lessee [that] requires [Gaines] to hold the lessee harmless.” [Dkt. 25-3 at 7]. Because the IAA

 facially required Gaines to hold JTP harmless for the first $1,000,000 in coverage, the OOIDA

 policy was the primary policy. SSI’s putative recovery from OOIDA would have come by way

 of the IAA between Gaines and JTP. Thus, for SSI to recover from OOIDA, it would have to

 “step into the shoes” of JTP to pursue rights which the IAA provided. Montefusco Excavating &

 Contracting Co., Inc., 82 N.J. at 523. Moreover, the SSI Policy does not expressly identify the

 OOIDA Policy, but states that the SSI Policy would be “[e]xcess” over any policy held by a

 lessor pursuant to an agreement to hold JTP harmless. [Dkt. 25-3 at 7]. Because the SSI Policy

 and OOIDA policy insured different risks, SSI would have been limited to “subrogation when

 seeking reimbursement from” OOIDA. Fireman's Fund Ins. Co., 2000 WL 1721080, at *5.

 While additional facts could change this analysis, it appears at this juncture that SSI would have

 had to seek recovery from OOIDA through subrogation.

                   ii. Analysis of Putative Subrogation Claim

        Assuming subrogation would have applied to SSI’s putative claim against OOIDA we

 return to Defendants’ argument that SSI could not have recovered from OOIDA because OOIDA

 never “wrongfully refused” to fund the litigation or settlement in the Underlying Litigation.

        “[S]ubrogation is an equitable rather than a contractual doctrine applied in the interests of

 justice when one who is not a volunteer pays an obligation which should be imposed on

 another.” Jorge v. Travelers Indem. Co., 947 F. Supp. 150, 155 (D.N.J. 1996) (citing Pearlman

 v. Reliance Ins. Co., 371 U.S. 132, 137 n.12, 83 S. Ct. 232, 235 n. 12, 9 L. Ed.2d 190 (1962))

 (emphasis added). See also id. (discussing cases finding that the payor was not a volunteer). “It

 is unquestionably the rule that” a party does not act as a volunteer when “when an obligation is

 discharged by one not primarily liable for it, but who believes himself to be acting … in the



                                                 15
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 16 of 20 PageID: 584




 performance of a legal duty.” Camden Cty. Welfare Bd. v. Fed. Deposit Ins. Corp., 1 N.J. Super.

 532, 552, 62 A.2d 416, 426 (Ch. Div. 1948). See also Weir v. Fed. Ins. Co., 811 F.2d 1387, 1395

 (10th Cir. 1987) (“A payment is not voluntary if it is made with a reasonable or good faith belief

 in an obligation or personal interest in making that payment.”).

        To reiterate, the Rooney court found that an excess insurer who defends a lawsuit does so

 as a volunteer unless the excess insurer demands that the primary insurer defend the lawsuit and

 the primary insurer “wrongfully refuses” to do so. Rooney, 200 N.J. Super. at 206–07. In other

 words, the Rooney court found that the absence of a wrongful refusal determines conclusively

 that an excess insurer acts as a volunteer. Defendants argue that SSI could not have recovered

 from OOIDA under Rooney because, although demands were made upon OOIDA, OOIDA never

 “wrongfully refused” to defend or fund the Underlying Litigation.

        The Court rejects Defendants’ argument for two reasons. First, the Rooney court found

 that the excess insurer defended the underlying litigation voluntarily only after finding that the

 excess insurer knew or should have known of the primary insurance policy. Rooney, 491 A.2d at

 24. It did not consider whether an excess insurer acts voluntarily when it defends an insured in

 litigation while believing it is the primary insurer. In other words, it does not explain how an

 excess insurer can forfeit its subrogation rights by failing to obtain wrongful refusal from another

 insurance company whose contractual duties are unknown. Importantly, the Rooney court

 reached this conclusion at the summary judgment stage based on a complete factual record,

 which the Court does not presently have. While it may be true that SSI knew or should have

 known of the OOIDA policy and that the OOIDA policy rendered the SSI policy an excess

 policy, and that SSI therefore defended the Underlying Litigation “voluntarily,” the Court cannot

 make that determination at this stage of the litigation.



                                                  16
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 17 of 20 PageID: 585




         Instead, when construing the facts alleged in the Amended Complaint in favor of SSI, as

 the Court must at this stage, it is reasonable to infer that SSI “believed [itself] to be acting” out of

 a contractual duty to defend JTP, not as a volunteer, when it defended JTP in the Underlying

 Litigation. There is no dispute that Clark received the OOIDA policy approximately three years3

 after the Underlying Litigation commenced. There is also no dispute that, absent the OOIDA

 Policy, SSI would have been JTP’s primary insurer and would have had a contractual duty to

 defend JTP in the Underlying Litigation. See Burd v. Sussex Mut. Ins. Co., 56 N.J. 383, 388, 267

 A.2d 7, 9 (1970) (“[A] carrier is obligated to defend an action whenever the complaint alleges a

 basis of liability within the covenant to pay.”).

         Second, the Rooney court did not address the possibility that an insurer would “refuse to

 refuse” a demand as OOIDA did here.4 Under Rooney and Defendants’ interpretation thereof, a

 primary insurer could reap two benefits by refusing to respond to demand letters altogether: it

 could avoid paying for an underlying litigation, and prevent an excess carrier from accruing

 subrogation rights. The Court cannot find as a matter of law that an excess insurer that funds

 litigation on behalf of an insured under these circumstances does so “voluntarily.” See Jorge v.

 Travelers Indem. Co., 947 F. Supp. 150, 156 (D.N.J. 1996) (finding that an insurance carrier did

 not act voluntarily where it accepted coverage, defended a lawsuit, and settled a judgment in

 order to “avoid entanglement in insurance coverage litigation” with another insurer).

         In sum, the Court finds at this stage of the litigation that SSI’s failure to obtain a

 “wrongful refusal” from OOIDA would not have precluded SSI entirely from recovering fees



 3
  SSI retained defendants for the underlying litigation on or around June 19, 2014. [Dkt. 20-3].
 Clark received the OOIDA Policy around July 3, 2017. [Am. Compl. ¶ 11].
 4
  The Amended Complaint states that two demands were made to OOIDA, but that OOIDA did
 not respond at all until after Clark settled the Underlying Litigation. [Am. Compl. ¶¶ 14–17].
                                                     17
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 18 of 20 PageID: 586




 and costs incurred in defending and resolving the Underlying Litigation. As a result, SSI meets

 its pleading burden with respect to the suit-within-a-suit theory of causation for its professional

 negligence claim against Defendants.

        During oral argument, Defense counsel argued that if the Court finds in favor of SSI on

 the suit-within-a-suit causation issue, the Court should limit SSI’s recovery to costs and fees

 incurred after SSI’s coverage counsel demanded participation from OOIDA on October 10,

 2017. SSI conceded to this limitation in its opposition brief, but stated that its first demand to

 OOIDA occurred on August 18, 2017. [Dkt. 25 at 12]. As indicated above, this August 18, 2017

 date does not appear in the Amended Complaint. Thus, SSI can only recover fees and costs

 incurred in defending the Underlying Litigation after October 10, 2017 as alleged in the

 Amended Complaint. Because the Underlying Litigation settled after this October 10, 2017 date,

 SSI’s potential recovery includes settlement funds which OOIDA would have been legally

 obligated to pay.

        This limitation is consistent with the rule that an insurer’s duty to defend accrues when

 “proper demand [is] made.” Rooney, 491 A.2d at 26. See also Am. Home Assur. Co. v. St. Paul

 Fire & Marine Ins. Co., 233 N.J. Super. 137, 144, 558 A.2d 65, 69 (App. Div. 1989)

 (“[W]hatever contribution obligation would be imposed on the other primary insurer could not

 accrue until that insurer were requested to participate on some basis.”).

  V.    Motion for Leave

        SSI seeks leave to file a Second Amended Complaint. [Dkt. 30]. The proposed Second

 Amended Complaint recites the same facts, professional negligence claim, and breach of

 fiduciary duty claim alleged in the Amended Complaint, but adds a claim for negligence as to a

 third-party beneficiary. [See id., Exh. 1].



                                                  18
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 19 of 20 PageID: 587




        Federal Rule of Civil Procedure 15 states that “a party may amend its pleading only with

 the opposing party's written consent or the court's leave. The court should freely give leave

 when justice so requires.” Fed. R. Civ. P. 15(a)(2). Courts may exercise their discretion to deny

 leave to amend based on “undue delay, bad faith or dilatory motive on the part of the movant;

 repeated failure to cure deficiencies by amendments previously allowed; prejudice to the

 opposing party; and futility.” Mullin v. Balicki, 875 F.3d 140, 149 (3d Cir. 2017) (citing Foman

 v. Davis, 371 U.S. 178, 83 S. Ct. 227, 9 L.Ed.2d 222 (1962). Courts may also consider

 “additional equities, such as judicial economy/burden on the court and the prejudice denying

 leave to amend would cause to the plaintiff.” Id. at 150 (citing Bell v. Allstate Life Ins. Co., 160

 F.3d 452, 454 (8th Cir. 1998)).

        Defendants argue that the Court should deny leave to amend for two reasons. First, they

 argue that justice does not require the Court to grant leave because SSI’s proposed negligence

 claim merely duplicates SSI’s existing malpractice and fiduciary duty claims. Defendants do not

 cite any authority for this proposition or tie this duplicative pleading argument to any of the

 factors justifying dismissal discussed above. Moreover, as SSI points out, the elements of the

 proposed negligence claim do not facially require SSI to prove an attorney client relationship.

 Compare Townsend v. Pierre, 221 N.J. 36, 51, 110 A.3d 52, 61 (2015) (“To sustain a cause of

 action for negligence, a plaintiff must establish four elements: ‘(1) a duty of care, (2) a breach of

 that duty, (3) proximate cause, and (4) actual damages.’” (quoting Polzo v. Cnty. of Essex, 196

 N.J. 569, 584, 960 A.2d 375 (2008))) with McGrogan v. Till, 167 N.J. 414, 425, 771 A.2d 1187

 (2001) (“The elements of a cause of action for legal malpractice are (1) the existence of an

 attorney-client relationship creating a duty of care by the defendant attorney, (2) the breach of




                                                  19
Case 1:20-cv-09754-JHR-MJS Document 46 Filed 06/17/21 Page 20 of 20 PageID: 588




 that duty by the defendant, and (3) proximate causation of the damages claimed by the

 plaintiff.”). Thus, Defendants’ first argument lacks legal and factual basis.

        Second, Defendants argue that permitting amendment would unduly delay the case, cause

 hardship to Defendants, and waste judicial resources. [See Dkt. 35]. The Court disagrees.

 Although SSI has already amended its pleadings once, Defendants themselves acknowledge that

 the first amendment only addressed jurisdictional deficiencies and not SSI’s substantive claims.

 [See Dkt. 35 at 8–9]. Thus, SSI has not “repeated[ly] fail[ed] to cure deficiencies by

 amendments previously allowed.” Mullin, 875 F.3d at 149. Defendants also acknowledge that

 the proposed negligence claim will likely involve the same facts as the malpractice and fiduciary

 duty claims, and is therefore unlikely to expand discovery or otherwise harm Defendants. [See

 Dkt. 35 at 6–8].

    Since Defendants will not suffer undue prejudice, the Court will grant SSI leave to file its

 Second Amended Complaint.

 VI.    Conclusion

        For the reasons discussed above, the Court will deny Defendant’s Motion to Dismiss, and

 will grant SSI’s Motion for Leave. An appropriate order shall follow.




 June 17, 2021                                                   /s/ Joseph H. Rodriguez

                                                              Hon. Joseph H. Rodriguez, U.S.D.J.




                                                 20
